Case 1:19-cv-02563-SEB-TAB Document 14 Filed 08/28/19 Page 1 of 3 PageID #: 54



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

Jason Kinnick,                            )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )       No.   1:19-cv-2563-SEB-TAB
                                          )
Med-1 Solutions, LLC,                     )
                                          )
       Defendant.                         )

               PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF
             TIME TO RESPOND TO DEFENDANT’S MOTION TO DISMISS

       Plaintiff, Jason Kinnick (“Kinnick”), hereby requests that this Court grant him an

extension of time in which to respond to Defendant’s Motion to Dismiss (Dkt. 13), and

states as follows:

       1.      On August 23, 2019, Defendant filed a motion to dismiss Plaintiff’s

Complaint (Dkt. 13).

       2.      Plaintiff’s response to Defendant’s motion to dismiss is due on September

6, 2019.

       3.      Due to the press of other business and previously scheduled vacations,

Plaintiff requests a 21-day extension of time in which to respond to Defendants’ motion

to dismiss, until and including September 27, 2019.

       4.      Plaintiff’s Counsel contacted Defendant’s Counsel, Nicholas Moline, via

email, regarding this request and Defendant’s Counsel responded that Defendant does

not oppose the extension of time.

       WHEREFORE, Plaintiff, Jason Kinnick, respectfully requests a 21-day extension

of time to file his response to Defendant’s Motion to Dismiss, until September 27, 2019.

                                              1
Case 1:19-cv-02563-SEB-TAB Document 14 Filed 08/28/19 Page 2 of 3 PageID #: 55



              .                                      Respectfully submitted,

                                                     By: /s/ David J. Philipps___________
                                                     One of Plaintiff’s Attorneys
Dated: August 28, 2019

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com

John T. Steinkamp (Ind. Bar No. 19891-49)
John Steinkamp & Associates
5214 S. East Street
Suite D1
Indianapolis, Indiana 46227
(317) 780-8300
(317) 217-1320 (FAX)
john@johnsteinkampandassociates.com




                                                 2
Case 1:19-cv-02563-SEB-TAB Document 14 Filed 08/28/19 Page 3 of 3 PageID #: 56



                              CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019 a copy of the foregoing Plaintiff’s
Unopposed Motion for Extension of Time to Respond to Defendant’s Motion to
Dismiss was filed electronically. Notice of this filing was sent to the following parties by
operation of the Court’s electronic filing system. The parties may access this filing
through the Court’s system.

Nicholas Moline                           Nicholas.moline@med1solutions.com
Med-! Solutions, LLC
517 U.S. Highway 31 North
Greenwood, Indiana 46142

John T. Steinkamp                         john@johnsteinkampandassociates.com
John Steinkamp & Associates
5214 S. East Street
Suite D1
Indianapolis, Indiana 46227



/s/ David J. Philipps____
David J. Philipps
Philipps & Philipps, Ltd.
9760 South Robert Road
Suite One
Palos Hills, Illinois 60465
davephilipps@aol.com




                                             3
